DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 24 has been cancelled.


Status of Claims
2.    This Office Action is in response to the application filed on 10/19/2020. Claims 1 through 23 are presently pending and are presented for examination.

Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because it recites the limitation “querying a record pointed to by the first offset address and performing data processing according to a query result” This limitation is not clear. For example, it is not clear what action (a data processing) the queried record indicate to be performed. A query result is indefinite.  However, if the limitation were written in the “querying a record pointed to by the first offset address and performing data processing according to the queried record”, it would be clearer.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because it recites the limitation “wherein the record pointed to by the first offset address is used to store a storage address of a second ICN packet or forwarding information of the second ICN packet in response to the second ICN packet corresponding to the first ICN packet being stored locally”. This limitation is indefinite. According to the previous limitation the record point by the offset address indicate what data processing is to be performed. The first data processing (action) is to store storage address of a second ICN packet; it is clear, however, the second action “forwarding information of the second ICN packet in response to the second ICN packet corresponding to the first ICN packet being stored locally” is not clear. It is not clear to interpret the “forwarding information”. For example to forward information or “forwarding information”. The forward information of the second ICN packet interpretation also is not clear. First what is the second ICN packet information. Second to where the second ICN packet information is forwarded. The second interpretation “forwarding information” is not action oriented.  
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because it recites the limitation “querying a record pointed to by the first offset address and performing data processing according to a query result”
Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency from claim 1.
Claim 2 recites the limitation “wherein, in response to the first ICN packet being an Interest packet and the second ICN packet corresponding to the first ICN packet being a Data packet requested by the first ICN packet, the record pointed to by the first offset address is used to store the storage address of the second ICN packet in response to the second ICN packet being stored locally.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 13 recites the limitation “determining a position of a flag bit corresponding to the first ICN packet in an index unit according to a positioning function”.  There is insufficient antecedent basis for this limitation in the claim. The first ICN packet should be the acquired first ICN packet.
Claim 13 recites the limitation “querying or setting a value of the flag bit corresponding to the first ICN packet according to the position of the flag bit corresponding to the first ICN packet”.  There is insufficient antecedent basis for this limitation in the claim. The first ICN packet should be the acquired first ICN packet.
Claims 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency from claim 13.
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reasons cited for the claims 1 and 13 since claim 23 is a combination claim 1 and 13 with same 112 issues.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Farhadi (US 2016/0105524 A1) in view of Lee et al. (US 2011/0280214 A1).

For claim 1 Farhadi  teaches a data processing method, applied to a node in an Information-Centric Network (ICN) (see paragraph 5 “receiving interest packets in content centric network (ICN)”), comprising: 
acquiring a first offset address corresponding to a first ICN packet (see paragraph 59 “send a first interest packets requesting the first data packet where the interest packets are stored or set in either PIT or cache flag-address of data packet and interest packets can be looked up in the records in the PIT or cache (local storage)”); and 
querying a record pointed to by the first offset address and performing data processing according to a query result (see paragraph 59 “the router may check (query) its CC for corresponding data packets and checks the interest packets in its PIT and cache flag and based on presence or absent of interest packet, the router may or may not set cache flag of the interest packet 1 and records (stores) interest packets 1, 2, and 3 in its PIT”); 
wherein the record pointed to by the first offset address is used to store a storage address of a second ICN packet or forwarding information of the second ICN packet in response to the second ICN packet corresponding to the first ICN packet being stored locally (see paragraph 59 “CC, or PIT, or cache flag are used to store the interest packet or/and data packets and there is one to one relation between the interest packet and data packet in the CC, or PIT, or cache flag (local storages)”). 
Farhadi does not explicitly show the relation between the interest packet and data packet.
However, Lee teaches the received interest packet 205 at interface 0210 point to the record which identifies the local address of data packet and interest packet. 
Thus, it would have been obvious to a person of ordinary skill in the art before the filing data of claimed invention to us the teachings of Lee in the in content centric network (ICN) of Farhadi in order to lookup the storage address of interest packets and data packets associated with the interest packets (see Lee: Fig. 2).
 
For claim 2 Farhadi in view of Lee teaches the method of claim 1, wherein, in response to the first ICN packet being an Interest packet and the second ICN packet corresponding to the first ICN packet being a Data packet requested by the first ICN packet, the record pointed to by the first offset address is used to store the storage address of the second ICN packet in response to the second ICN packet being stored locally (as discussed in claim 1); and 
in response to the first ICN packet being a Data packet and the second ICN packet corresponding to the first ICN being an Interest packet requesting the first ICN packet, the record pointed to by the first offset address is used to store the forwarding information of the second ICN packet in response to the second ICN packet being stored locally (as disclosed in claim 1).  

For claim 3 Farhadi in view of Lee teaches the method of claim 1, wherein; the record pointed to by the first offset address is also used to store a storage address of the first ICN packet or forwarding information of the first ICN packet after locally storing the first ICN packet (as discussed in claim 1); the method further comprises: 
writing the forwarding information of the first ICN packet or the storage address of the first ICN packet into the record pointed to by the first offset address (as discussed in claim 1). 45254493.1 PRELIMINARY AMENDMENT Page 26 of 34 Filed: October 19, 2020 Attorney Docket No.: 94293-0007  

For claim 7 Farhadi in view of Lee teaches the method of claim 1, wherein acquiring a first offset address corresponding to a first ICN packet comprises: acquiring an identification of the second ICN packet requested by the first ICN packet in response to the first ICN packet being an Interest packet, and acquiring the first offset address according to the identification of the second ICN packet requested by the first ICN packet; and acquiring an identification of the first ICN packet in response to the first ICN packet being a Data packet, and acquiring the first offset address according to the identification of the first ICN packet (as discussed in claim 1).  

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415